Citation Nr: 1222850	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected chronic back strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to December 23, 2009 and in excess of 30 percent as of December 23, 3009 for bipolar disorder with associated anxiety (previously generalized anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006 and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and a Decision Review Officer decision dated in June 2010 by the RO in Huntington, West Virginia.

The Veteran testified during a travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.

The Board notes that VA received an additional request for a Board hearing at a local office in September 2010 and the Veteran's representative requested that the case be remanded for a travel Board hearing in December 2010.  The Veteran is entitled to a hearing on appeal and he has been provided with such hearing in March 2009.  Accordingly, no additional hearing is warranted.  38 C.F.R. § 20.700 (2011).

The Board remanded these matters in October 2009 and February 2011 for further evidentiary development.  The RO continued the denial of each claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that on remand the Veteran indicated that his right knee pain is secondary to his service-connected chronic back sprain and that it may be a neurological issue.  In this regard, the Veteran reported in the February 2011 VA joints examination that he was seen by a civilian neurosurgeon, Dr. B. in 2009 or 2010, who informed him that he had bulging disc's at L4, L5 and L5-S1 that was felt to be the source of the Veteran's knee pain.  The examiner evaluated the Veteran's motor strength and sensory.  The examiner observed that the Veteran had a positive supine straight leg raise on the right with increase in pain in his back.  The Veteran did not have any neurological or radicular symptoms with tinel test of the proximal fibular head.  The examiner determined that it is clear that the Veteran has been seen for and does have right leg (posterior knee) pain; however, because there is no magnetic resonance imaging (MRI) findings of stenosis, canal or neural foraminal narrowing of the lumbar spine and no electromyography (EMG), he would have to speculate to state that his right leg pain is a result of his back pain.  The U. S. Court of Veterans Appeals Court has held that in cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Furthermore, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data'" and when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  In this case, the examiner indicated that he could not provide an opinion on whether the Veteran's right leg pain was related to the Veteran's service-connected back disability as there was no EMG and no evidence of stenosis, canal or neural foraminal narrowing without speculating.  He did not explain whether any further testing to include an EMG would assist in him providing an opinion on the etiology of the Veteran's right knee/leg pain.  Accordingly, the Board finds that the remand is necessary in order to provide the Veteran with a VA neurological examination and opinion.  

In the February 2011 Board remand, the Board referred the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to be adjudicated by the RO as it was raised by the record.  The Board deferred the issue of entitlement to an increased rating for a bipolar disorder with associated anxiety until the PTSD claim is finally adjudicated.  The Board explained that in September 2010, the RO received a VA Form 9 from the Veteran in which he reported suffering from depression, cold sweats, hot sweats, trouble sleeping, panic attacks, trouble swallowing foot, constant feeling of paranoia and flashbacks.  The Board noted that it appeared that the VA Form 9 was an attempt to appeal the June 2009 denial of service connection for PTSD.  However, it was not timely (as it was received more than one year from the date of the June 2009 rating decision was mailed) and therefore, the Board construed it as a request to reopen the previously denied claim.  The Board also noted that the VA examiner in February 2010 provided the opinion that during the Veteran's service he was in danger of losing his life and did know people who died, both serving as potential stressors.  He was also treated for emotional problems while in the Army and in hindsight these problems appear to be both a bipolar affective disorder and PTSD.  The Board noted that some of the Veteran's symptoms of PTSD and bipolar disorder overlap and some symptoms are distinct to each disorder.  Therefore, the Board concluded that the disposition of the PTSD claim could have a significant impact on the Veteran's claim for an increased rating for bipolar affective disorder with anxiety and therefore it is appropriate to defer consideration of the claim until the PTSD claim is finally adjudicated.  

A supplemental statement of the case in February 2012 continued the denial of an increased rating for a bipolar disorder with associated anxiety and returned the issue to the Board for adjudication.  The Board notes that the request to reopen entitlement to service connection for PTSD has not been finally adjudicated by the RO.  Consequently, the Board finds that it has no alternative but to remand the increased rating claim for a bipolar disorder with associated anxiety for the previously requested adjudication of the claim for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).  As was noted in the Board's previous remand, since the claim to reopen entitlement to service connection for PTSD are inextricably intertwined with the increased claim for a bipolar disorder with associated anxiety, the Board will continue to defer further consideration of the increased rating claim.   See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate consent to obtain the private treatment records from Dr. B.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's right knee/leg pain and associate them with the Veteran's VA claims folder.

2. Thereafter, schedule the Veteran for a VA neurological examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following question(s):

a. Whether any right knee or leg disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaints of right knee/leg pain and the diagnosis of right common fibular neuritis in September 2004.

b. If the answer to question (a) is negative, whether any right knee or leg disability found on examination is at least as likely as not caused by or aggravated by (chronically worsened by) the Veteran's service-connected back sprain.  

The examiner should provide a complete explanation for all conclusions reached. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a right knee/leg disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

4. Adjudicate the claim to reopen entitlement to service connection for PTSD.  If the decision is unfavorable, the Veteran should be informed of the need to submit a notice of disagreement and a substantive appeal following the issuance of a statement of the case in order to have this matter included in his current appeal. 

5. After developing and adjdudicating the referred PTSD claim, the increased rating claim for bipolar disorder with associated anxiety should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


